DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammons et al. (US 2011/0196330).
With reference to claim 1, Hammons et al. (hereinafter “Hammons”) discloses an absorbent article (10) having a longitudinal axis and a transverse axis generally perpendicular to the longitudinal axis (figure 3), the absorbent article further comprising: 
a topsheet (221); 
a backsheet (30); 
an acquisition layer (220) disposed between the topsheet and the backsheet (see figures), 
wherein the topsheet and the acquisition layer form a three dimensional substrate comprising a first surface and an opposing second surface (see figures, especially figure 8 and 11B),
 a plurality of recesses and a plurality of land areas (figures 5 and 8), wherein each recess is separated from one another by at least one land area (figures 5 and 8), wherein each of the plurality of recesses comprises an opening in the first surface at a base of the recess, side walls extending from the second surface to a distal portion (figure 8); 
a first absorbent layer (40) disposed between the acquisition layer and the backsheet (figure 1), the first absorbent layer comprising a mixture of pulp fibers and synthetic fibers [0104]; and 
a second absorbent layer disposed between the first absorbent layer and the backsheet, the second absorbent layer comprising a core wrap and super absorbent polymer attached to the core wrap as set forth through the incorporation [0143] of Noel et al. (US 5,439,458) in [0107].
Noel et al. (hereinafter “Noel”) discloses a second absorbent layer (46) disposed between a first absorbent layer (34) and a backsheet (36), the second absorbent layer comprising a core wrap (46) and super absorbent polymer (underlying 48) attached to the core wrap as set forth in col. 16, lines 18-20 and as shown in figures 6 and 9. See also col. 11, lines 11-15.
With reference to claim 2, Hammons discloses an absorbent article wherein the synthetic fibers comprise bicomponent fibers as set forth in [0061]. 
With respect to claim 3, Hammons discloses an absorbent article wherein the first absorbent layer is combined with the topsheet and acquisition layer to form the three dimensional substrate such that the first absorbent layer forms at least a portion of the second surface, side walls, and distal portions of the plurality of recesses (300) as set forth in [0101] and as shown in figure 11B. 
Regarding claims 4 and 5, Noel discloses an absorbent article wherein the bicomponent fibers comprise polyethylene terephthalate as set forth in col. 12, lines 51-52 and in col. 18, lines 6-9. 
As to claim 6, Noel discloses an absorbent article wherein the acquisition layer comprises bicomponent fibers as set forth in col. 12, lines 41-52. 
With respect to claim 7, Hammons discloses an absorbent article wherein the acquisition layer is a spunlace nonwoven as set forth through the incorporation [0143] of Osborn, III (US 4,950,264) in [0107].
Osborn, III (hereinafter “Osborn”) discloses an acquisition layer as a spunlace nonwoven as set forth in col. 8, lines 17-25.
With reference to claim 8, Noel, discloses an absorbent article wherein the acquisition layer has a basis weight of between about 10 gsm to about 80 gsm as set forth in col. 14, lines 20-40. 
With reference to claim 9, Hammons discloses an absorbent article wherein the acquisition layer is a carded nonwoven as set forth in [0074]. 
As to claim 10, Hammons discloses an absorbent article wherein the topsheet is a nonwoven material as set forth in [0072]. 
With reference to claim 11, Hammons discloses an absorbent article wherein the topsheet is a spunbond nonwoven as set forth in [0073]. 
As to claim 12, Osborn discloses an absorbent article comprising a longitudinal axis, and a transversal axis perpendicular to the longitudinal axis, wherein a width of the acquisition layer (28) in a direction parallel to the transversal axis is less than a width of the topsheet (25) in a direction parallel to the transversal axis as shown in figure 2 where the topsheet is shown overlapping ends of the acquisition layer. 
With respect to claim 13, Hammons discloses an absorbent article wherein the topsheet comprises a blend of polypropylene and polyethylene fibers as set forth in [0073].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guidotti et al. discloses an absorbent article including a topsheet, an acquisition layer and first and second absorbent layers.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781